Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9, 16, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang (US 6724641) in view of Shamp (US  20160347495 A9)
With regard claim 1, Hwang disclosed A housing assembly encasing an electromagnetic component, (abstract; fig 1-3) comprising: a housing part having a first wall section and a second wall section opposite the first wall section (at least fig 3, there are at least 4 wall sections; Examiner consider any two sections) in a horizontal direction (at least fig 1-3), the housing part having an opening defined between the first wall section and the second wall section (at least fig 1-3); a bulkhead wall inserted into the opening (at least fig 1-3) of the housing part in an insertion direction perpendicular to the horizontal direction and extending from the first wall section to the second wall section in the horizontal direction in an inserted state (at least fig 1-3) in the housing part; and a locking sub-assembly locking the bulkhead wall to the housing part in a direction parallel to the horizontal direction (at least fig 1-3). 
Hwang lacks teaching: a bulkhead wall inserted into the opening (at least fig 1-3) of the housing part in an insertion direction perpendicular to the horizontal direction; and the locking sub-assembly has a rail guide disposed on at least one of the first wall section and the second wall section, the rail guide guiding movement of the bulkhead wall along the insertion direction and blocking a relative movement between the bulkhead wall and the housing part along a direction perpendicular to the insertion direction and the horizontal direction.
Examiner’s note: Hwang did not clearly specify how the bulkhead wall was inserted.
Shamp teaches a wall structure allowing wall inserted into the opening of the housing part in an insertion direction perpendicular to the horizontal direction (at least fig 4-5); the locking sub-assembly has a rail guide (at least fig 4-5) disposed on at least one of the first wall section and the second wall section, the rail guide guiding movement of the bulkhead wall along 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (modify the locking structure in Shamp design shown in fig 4-5; see also the following discussion) and modify to previous discussed structure (modify to Hwang’s locking structure and/or a portion of the sub-assembly; located on both sides of the wall to secure to the housing) so as to further secure the modified structure and/or simplify the assembly process. 
With regard claim 2, modify Hwang further disclosed the locking sub-assembly has a pair of overlapping protrusions overlapping in the horizontal direction (at least Shamp’s fig 4-5; any locking parts shown in fig 4-5 are overlapping when view from the horizontal direction; Examiner consider as “overlapping protrusions overlapping in the horizontal direction”).
With regard claim 5, modify Hwang further disclosed the rail guide blocks a relative movement between the housing part and the bulkhead wall parallel to the horizontal direction (at least fig 4-5; the discussed rail guide structure prohibit the wall from moving in the the horizontal direction; Examiner consider as “blocks a relative movement between the housing part and the bulkhead wall parallel to the horizontal direction”).
With regard claim 6, modify Hwang further disclosed the rail guide has a pair of ribs spaced apart from one another perpendicular to the insertion direction and the horizontal direction (at least fig 4-5).
With regard claim 7, modify Hwang further disclosed the ribs form a notch between them (at least fig 4-5).
With regard claim 8, modify Hwang in view of Shamp further teaches: at least one of the ribs forms an undercut engaging a protrusion of the locking sub-assembly in the inserted state (at least fig 4-5).
With regard claim 9, modify Hwang further disclosed the bulkhead wall is part of a further housing part at least partly received in the housing part (at least fig 1-3).
With regard claim 16, The method steps recited in the claims are obviously(103) met by the device structure as taught by above discussed structure. 
With regard claim 18, modify Hwang further disclosed the bulkhead wall is positioned between a pair of opposite ends of each of the first wall section and the second wall section in a direction perpendicular to the insertion direction and the horizontal direction in the inserted state (at least fig 1-3).
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang (US 6724641) in view of Shamp (US  20160347495 A9) and further in view of Examiner’s Official Notice (EON). 
With regard claim 10, The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the housing assembly is hermetically sealed in the inserted state.
However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have the housing assembly is hermetically sealed in the inserted state and modify to previous discussed structure. The motivation to modify the previous discussed structure with EON feature is to further protect the modified structure and/or avoid from the dust getting into the housing. (admitted prior art, MPEP 2144.03 )

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks that, “Forrest describes that the divider 26 is insertable into a housing 14 along a direction 1, and is then rotated along a direction 2 into a secured position (col. 2, lines 41-67). The Examiner is interpreting the entire housing 14 as the structure guiding insertion of the cited rail shape 26 along the direction 1. As clearly shown in Figure 3 of Forrest, neither the first wall 18 nor the second wall 22 has a rail guide guiding movement of the cited rail shape 26 along the insertion direction; under the Examiner's interpretation, only the entire housing 14 is a rail guide guiding the cited rail shape 26. Forrest therefore does not teach "a locking sub-assembly locking the bulkhead wall to the housing part in 
Examiner’s Answer: the Examiner respectfully disagrees and notes that:
Applicant’s arguments with respect to all the argued claims have been considered but are moot because the arguments do not apply to current ground of rejection being used in the current rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841